Exhibit 10.14

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made and executed this 19th day of October, 2011, by
ADVENIR@MARGATE, LLC, a Florida limited liability company, whose mailing address
is 17501 Biscayne Boulevard, Suite 300, Aventura, Florida 33160 (“Grantor”) to
BEHRINGER HARVARD MARGATE, LLC, a Delaware limited liability company, whose
mailing address is c/o Grand Peaks Properties, Inc., 4582 South Ulster Street
Parkway, Suite 1200, Denver, Colorado 80237 (“Grantee”).

 

WITNESSETH:

 

THAT Grantor, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, hereby grants, bargains, sells, aliens, remises, releases, conveys
and confirms unto Grantee, certain real property located in Broward County
Florida (“Property”) which is more particularly described on Exhibit “A”
attached hereto and by this reference made a part hereof.

 

TOGETHER with all the easements, tenements, hereditaments and appurtenances
thereto belonging or in anywise appertaining; and

 

TO HAVE AND TO HOLD, the same in fee simple forever.

 

AND Grantor hereby covenants with Grantee that Grantor will warrant the title to
said land, and will defend title to the said property against the lawful claims
and demands of all persons claiming by, through, or under Grantor, but against
none other, and that the Property is free of all encumbrances, except real
property taxes accruing subsequent to 2010, assessments and special district
levies, zoning and other regulatory laws and ordinances affecting the Property
and those matters set forth on Exhibit “B” attached hereto.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

In Witness Whereof, the said Grantor has signed and sealed these presents the
day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

ADVENIR@MARGATE, LLC, a Florida

 

 

limited liability company

 

 

 

 

 

By:

ADVENIR@MARGATE GP, LLC, a

/s/ Richard R. Tesca

 

 

Florida limited liability company, its

Witness Signature

 

 

Managing Member

 

 

 

 

 

 

 

By:

ADVENIR, INC., a Florida

Richard R. Tesca

 

 

 

corporation, its Managing Member

Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen L. Vecchitto

 

 

 

 

 

Stephen L. Vecchitto

 

 

 

 

 

President

 

 

 

/s/ Todd P. Liaden

 

Address:

Witness Signature

 

 

 

 

17501 Biscayne Boulevard

 

 

Suite 300

 

 

Aventura, Florida 33160

Todd P. Liaden

 

 

Printed Name

 

 

 

2

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

)

 

 

) SS.:

 

COUNTY OF MIAMI-DADE

)

 

 

The foregoing instrument was acknowledged before me this 13th day of October,
2011 by Stephen L. Vecchitto, the President of Advenir, Inc., a Florida
corporation, the Managing Member of Advenir@Margate GP, LLC, a Florida limited
company, the Managing Member of Advenir@Margate, LLC, a Florida limited
liability company, who is personally known to me

 

In witness whereof I have hereunto set my hand, this 13th day of October, 2011.

 

 

/s/ Ruth Carol London

 

Notary Public

 

My commission expires:  August 5, 2012

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “A”
Legal Description

 

A PORTION OF PARCEL A, LEMON TREE LAKE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 82, PAGE 16, OF THE PUBLIC RECORDS OF BROWARD COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

ALL THAT PORTION OF PARCEL A, LYING NORTH OF THE NORTH LINE OF THAT CERTAIN
EASEMENT FOR DRAINAGE, UTILITIES AND INGRESS AND EGRESS AS RECORDED IN OFFICIAL
RECORDS BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA,
AND AS SHOWN ON SAID PLAT OF LEMON TREE LAKE.

 

SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.

 

LESS AND EXCEPT:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL A; THENCE SOUTH 00º 10 MINUTES
40 SECONDS EAST ALONG THE EAST LINE OF SAID PARCEL A, A DISTANCE OF 465.24 FEET;
THENCE NORTH 80º 30 MINUTES 00 SECONDS WEST A DISTANCE OF 301.06 FEET; THENCE
SOUTH 66º 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 119.97 FEET; THENCE NORTH
02º 12 MINUTES 41 SECONDS WEST, A DISTANCE OF 388.38 FEET; THENCE NORTH 41º 45
MINUTES 33 SECONDS EAST, A DISTANCE OF 100.76 FEET; THENCE NORTH 89º 49 MINUTES
20 SECONDS EAST ALONG THE NORTH LINE OF SAID PARCEL A, A DISTANCE OF 352.97 FEET
TO THE POINT OF BEGINNING.

 

ALSO LESS AND EXCEPT:

 

BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF SAID PARCEL “A” AND THE
NORTHERLY LINE OF SAID CERTAIN EASEMENT AS RECORDED IN OFFICIAL RECORDS
BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA; THENCE N
88º 44’ 58” E, ALONG SAID NORTHERLY LINE A DISTANCE OF 438.84 FEET; THENCE N 00º
18’ 38” W, A DISTANCE OF 504.71 FEET; THENCE N 27º 28’ 37” W, A DISTANCE OF
121.37 FEET; THENCE N 21º 00’ 00” E, A DISTANCE OF 133.91 FEET; THENCE N 90º 00’
00” W, A DISTANCE OF 427.99 FEET TO A POINT LYING ON THE WESTERLY LINE OF SAID
PARCEL “A”; THENCE S 00º 00’ 00” W, ALONG THE WESTERLY LINE A DISTANCE OF 746.97
FEET TO THE POINT OF BEGINNING.

 

FURTHER LESS AND EXCEPT:

 

A PORTION OF PARCEL A, LEMON TREE LAKE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 82, PAGE 16, OF THE PUBLIC RECORDS OF

 

1

--------------------------------------------------------------------------------


 

BROWARD COUNTY, FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL A, THENCE SOUTH 00º 10 MINUTES
40 SECONDS EAST, ALONG THE EAST LINE OF SAID PARCEL A, A DISTANCE OF 469 FEET
MORE OR LESS; THENCE WESTERLY THE FOLLOWING DISTANCES ALONG THE WATERS EDGE (AS
OF 3/19/86 10:00 A.M. ELEVATION = 7.00) 97 FEET MORE OR LESS, 60 FEET MORE OR
LESS, 56 FEET MORE OR LESS, 91 FEET MORE OR LESS, 110 FEET MORE OR LESS; THENCE
NORTH 02º 12 MINUTES 41 SECONDS WEST ALONG A LINE OF 80.05 FEET EAST OF AND
PARALLEL WITH AS MEASURED AT RIGHT ANGLES TO THE WEST LINE OF SAID PARCEL A, A
DISTANCE OF 397 FEET MORE OR LESS; THENCE NORTH 41º 45 MINUTES 33 SECONDS EAST A
DISTANCE OF 100.76 FEET; THENCE NORTH 89º 49 MINUTES 20 SECONDS EAST, A DISTANCE
OF 352.97 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE REFERENCED PROPERTY IS ALSO DESCRIBED AS FOLLOWS:

 

A PORTION OF PARCEL A, LEMON TREE LAKE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 82, PAGE 16, OF THE PUBLIC RECORDS OF BROWARD COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

ALL THAT PORTION OF PARCEL A, LYING NORTH OF THE NORTH LINE OF THAT CERTAIN
EASEMENT FOR DRAINAGE, UTILITIES AND INGRESS AND EGRESS AS RECORDED IN OFFICIAL
RECORDS BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA,
AND AS SHOWN ON SAID PLAT OF LEMON TREE LAKE.

 

SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.

 

LESS AND EXCEPT:

 

BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF SAID PARCEL “A” AND THE
NORTHERLY LINE OF SAID CERTAIN EASEMENT AS RECORDED IN OFFICIAL RECORDS
BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA; THENCE N
88º 44’ 58” E, ALONG SAID NORTHERLY LINE A DISTANCE OF 438.84 FEET; THENCE N 00º
18’ 38” W, A DISTANCE OF 504.71 FEET; THENCE N 27º 28’ 37” W, A DISTANCE OF
121.37 FEET; THENCE N 21º 00’ 00” E, A DISTANCE OF 133.91 FEET; THENCE N 90º 00’
00” W, A DISTANCE OF 427.99 FEET TO A POINT LYING ON THE WESTERLY LINE OF SAID
PARCEL “A”; THENCE S 00º 00’ 00” W, ALONG THE WESTERLY LINE A DISTANCE OF 746.97
FEET TO THE POINT OF BEGINNING.

 

ALSO LESS AND EXCEPT:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL A, THENCE SOUTH 00 DEGREES 10
MINUTES 40 SECONDS EAST, ALONG THE EAST LINE OF SAID PARCEL A, A DISTANCE OF 469
FEET MORE OR LESS; THENCE WESTERLY THE FOLLOWING

 

2

--------------------------------------------------------------------------------


 

DISTANCES ALONG THE WATERS EDGE (AS OF 3/19/86 10:00 A.M. ELEVATION =7.00) 97
FEET MORE OR LESS, 60 FEET MORE OR LESS, 56 FEET MORE OR LESS, 91 FEET MORE OR
LESS, 110 FEET MORE OR LESS; THENCE NORTH 02 DEGREES 12 MINUTES 41 SECONDS WEST
ALONG A LINE 80.05 FEET EAST OF AND PARALLEL WITH AS MEASURED AT RIGHT ANGLES TO
THE WEST LINE OF SAID PARCEL A, A DISTANCE OF 397 FEET MORE OR LESS; THENCE
NORTH 41 DEGREES 45 MINUTES 33 SECONDS EAST A DISTANCE OF 100.76 FEET; THENCE
NORTH 89 DEGREES 49 MINUTES 20 SECONDS EAST, A DISTANCE OF 352.97 FEET TO THE
POINT OF BEGINNING.  TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR RECREATIONAL
USES AS GRANTED BY THAT CERTAIN EASEMENT RECORDED IN OFFICIAL RECORDS BOOK 5827,
PAGE 916.

 

TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS FOR PURPOSE OF
INSTALLATION AND MAINTENANCE OF DRAINAGE FACILITIES RECORDED IN OFFICIAL RECORDS
BOOK 5668, PAGE 968.

 

SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.

 

TAX IDENTIFICATION NO. 484231-06-0030.

 

3

--------------------------------------------------------------------------------